IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,102-04


                    EX PARTE ALBERT VINCENT THOMAS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 1145134-B IN THE 263RD JUDICIAL DISTRICT COURT
                             FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to thirty years’ imprisonment. The Fourteenth Court of Appeals

affirmed his convictions in Thomas v. Texas, 14-0801157-CR (Tex. App.—Houston [14th Dist.],

Feb. 18, 2010)(not designated for publication).

        Applicant contends, among other things, that the State withheld favorable evidence from the

defense.

        Applicant has alleged facts that, if true, might entitle him to relief. Brady v. Maryland, 373
                                                                                                         2
U.S. 83 (1963). In these circumstances, additional facts are needed. As we held in Ex parte

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for

findings of fact. The trial court shall provide the prosecutor with the opportunity to respond to

Applicant’s claim that material, exculpatory evidence was improperly suppressed. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law as to whether the State

withheld material evidence of the contents of an interview given by the complainant to a Child

Protective Services caseworker in which the complainant stated that “nothing had happened.” The

trial court shall also make findings of fact regarding whether the prosecutor improperly suppressed

evidence in this cause. The trial court shall also make any other findings of fact and conclusions of

law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.
                       3

Filed: June 29, 2016
Do not publish